Gilbert, J.
This was a suit for permanent alimony and attorney’s fees. The jury returned a verdict awarding alimony in the sum of eight dollars per month for thirty-six months, and one hundred dollars attorney’s fees. The defendant moved for a new trial, which was refused, and he excepted. There is no complaint that the amounts of alimony or attorney’s fees are in themselves excessive. The motion for a new trial consists of the general grounds, and of several amendments which complain of the admission in evidence, over objection, of excerpts from the charge of the court, and of a refusal of the court to charge as requested in writing. Held:
1. The verdict is supported by evidence.
2. None of the grounds of the motion require the grant of a new trial. The complaints of the portions of the charge of the court, and of."the refusal to charge, when considered in connection with the entire charge, are not erroneous for any reason assigned.

Judgment affirmed.


All the Justices concur.